DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on January 25, 2022.  Claims 1-10, 13, and 14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 5, 9, 10, and 13 are objected to because of the following informalities:  
Concerning claim 5, line 1 of the claim recites the limitation of “the plurality of individual members maintain”, wherein the word “maintain” should be “maintains” given the term “the plurality of individual members” is singular and not plural.
Concerning claim 9, lines 1-2 of the claim recite the phrase “the plurality of individual members comprise”, wherein the word “comprise” should be “comprises” given the term “the plurality of individual members” is singular and not plural.
Concerning claim 10, line 4 of the claim recites the phrase “the inflatable member have an inflated profile”, wherein the word “have” appears to be mistakenly used in place of the word “having”.  Lines 4-5 of the claim recite the phrase “defining a tapered proximal region a constant profile intermediate region and a tapered region”, wherein the phrase is missing commas.  Line 11 of the claim recites “in the deployed configuration the plurality of individual members comprise”, wherein a comma should be placed after “the deployed configuration”.
Concerning claim 13, line 5 of the claim recites “spaced around interior expanding member”, wherein the term “interior expanding member” should be preceded by an article.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 2009/0030503).
Concerning claim 1, the Ho prior art reference teaches a medical device for valvuloplasty (Figure 8), comprising: an inner member comprising an inner member proximal region and an inner member distal region (Figure 6; 38), the inner member distal region including an expandable member (Figure 6; 36); and an outer member comprising an outer member proximal region and an outer member distal region (Figure 6; 14), the outer member distal region including a plurality of individual members circumferentially separated from each other (Figure 5; 12); wherein the outer member proximal region comprises a tube (Figure 6; proximal half of 14 may be defined as a tube) and the outer distal region comprises a connector between the plurality of individual members (Figure 6; portion of 14 connected to balloons 12 may be interpreted as a connector), wherein the plurality of individual members are connected such that a gap is provided between adjacent individual members of the plurality of individual members (Figure 5; 16), and the inner member distal region is longitudinally moveable relative to the outer member distal region ([¶ 0052]).
Concerning claim 2, the Ho reference teaches the device of claim 1, the device comprising a deployed configuration (inflated) and a collapsed configuration with a reduced profile (deflated), wherein the gap between adjacent individual members of the plurality of individual members is present in the deployed configuration (Figure 5; 16).
Concerning claim 3, the Ho reference teaches the device of claim 2, wherein the gap extends a longitudinal length (Figure 4; 12) and an entire radial distance of the adjacent individual members (Figure 5; gap exists at diameter of each member).
Concerning claim 4, the Ho reference teaches the device of claim 2, wherein the plurality of individual members are inflatable ([¶ 0051]).
Concerning claim 5, the Ho reference teaches the device of claim 2, wherein the plurality of individual members maintains a constant cross-sectional profile in the collapsed configuration and the deployed configuration given they are annularly shaped balloons with the same structure as that of the instant invention.
Concerning claim 6, the Ho reference teaches the device of claim 2, wherein the expanding member is inflatable ([¶ 0052]).
Concerning claim 7, the Ho reference teaches the device of claim 2, wherein the expanding member maintains a constant cross-sectional profile in the collapsed configuration and the deployed configuration given it is an annularly shaped balloon with the same structure as that of the instant invention.
Concerning claim 8, Ho reference teaches the device of claim 2, wherein, in the deployed configuration, the expanding member defines a tapered proximal region, a constant diameter intermediate region, and a tapered distal region (Figure 6; 36).
Concerning claim 9, Ho reference teaches the device of claim 8, wherein, in the deployed configuration, the plurality of individual members comprises constant profile sections which are capable of being coextensive along at least a portion of the constant diameter intermediate region depending on the longitudinal positioning of the inner member relative to the individual members when the individual members are inflated.
Concerning claim 10, the Ho reference teaches the device of claim 1, the device comprising a deployed configuration (Figure 6; balloons 12 are inflated) and a collapsed configuration with a reduced profile (Figure 6; balloons 12 are deflated), wherein the inner member proximal region comprising a tube (Figure 6; 38) and the inner member distal region comprising an inflatable member (Figure 6; 36), the inflatable member having an inflated profile defining a tapered proximal region a, a constant profile intermediate region, and a tapered distal region (Figure 6; 36), the inner member comprising a distal end extending from the tapered distal region (Figure 6; 18); the outer member proximal region comprising a tube positioned circumferentially around a portion of the inner member proximal region (Figure 6; 14), the outer member distal region comprises a connector between the plurality of individual members and the plurality of individual members are inflatable (Figure 5; 12), in the deployed configuration, the plurality of individual members comprise constant profile sections capable of being coextensive along at least a portion of the constant profile intermediate region, depending on where the expandable member is positioned relative to the individual members (expandable member 36 capable of being positioned within catheter 14 and coextensive with the plurality of individual members when the plurality of individual members are in a deployed position), and the plurality of individual members are connected such that a gap is provided between adjacent individual members of the plurality of individual members (Figure 5; 16).
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Madrid et al. (US 2011/0144742, hereinafter Madrid).
Concerning claim 14, the Madrid et al. prior art reference teaches a medical device (Figure 1; 10) comprising: a proximal end comprising a tube (Figure 1; 26); and a distal end comprising an expandable section (Figure 3; 28) and two or more exterior members radially exterior the expandable section (Figure 3; 52), wherein the medical device has a collapsed configuration (deflated) and a deployed configuration (inflated), the deployed configuration having an increased outer profile diameter as compared to the collapsed configuration and having the two or more exterior members circumferentially separated and out of contact along a longitudinal length (Figure 4; 52); further comprising an inner mandrel device (Figure 3; 50) and an exterior expandable device (Figure 3; 53), the exterior expandable device comprising the tube and exterior members, and wherein the inner mandrel device is separate from the exterior expandable device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madrid et al. (US 2011/0144742, hereinafter Madrid) in view of Sanchez Garcia (US 2018/0318560).
Concerning claim 13, the Madrid reference teaches a medical device for valvuloplasty (Figure 1; 10), comprising: a proximal region defining a tube (Figure 2A; 26); and an expandable distal region (Figure 2A; 28) comprising an interior expanding member (Figure 2A; 50) and a plurality of exterior individual members radially outside of the interior expanding member and circumferentially spaced around the interior expanding member (Figure 2A; 52), the plurality of exterior individual members being inflatable; further comprising an expanding medical device positioned within a portion of the proximal region of the medical device and extending distal the expandable distal region (Figure 2B; 34), the expanding medical device comprising a mandrel end (Figure 2B; portion of 34 for inflation of 50) configured to expand the interior expanding member and move the plurality of individual members radially outward and circumferentially separate adjacent exterior individual members, but it does not specifically teach the expanding medical device mandrel end configured to move proximally relative.
However the Sanchez Garcia reference teaches a medical device similar in structure and function as to that of the Madrid reference, wherein the device includes a proximal region comprising a tube (Figure 1; 16) and an expandable distal region comprising an interior expanding member (Figure 1; 18) and a plurality of exterior individual members radially outside of the interior expanding member and circumferentially spaced around the interior expanding member, the exterior individual members being inflatable (Figure 1; 12a); further comprising an expanding medical device positioned within a portion of the proximal region of the medical device and extending distal the expandable distal region (Figure 1; 14), the expanding medical device comprising a mandrel end configured to move proximally relative to the expandable distal region ([¶ 0032]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the expandable medical device mandrel end of the Madrid reference be movable proximally  as in the Sanchez Garcia reference to allow the interior expanding member to be used for the selective regulation of flow by selectively obstructing and unobstructing the inner passage of the expandable distal region (Sanchez Garcia; [¶ 0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ho (US 2012/0116439) reference teaches a medical device including an inner expanding member and a plurality of exterior individual members (Figure 7A); the Tilson et al. (US 2013/0190796) reference teaches a variety of balloon structures for medical devices; the Condado (US 7384411) reference teaches a medical device including an inner expanding member and a plurality of individual members (Figure 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        6/30/2022